Citation Nr: 1722306	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  04-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 17, 2016.

2.  Entitlement to a TDIU for the period from October 17, 2016.


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1970 to December 1971.  The Veteran also had various periods of active duty for training (ACDUTRA) service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
This case was previously before the Board in January 2017, where the Board, in pertinent part, remanded the issue of TDIU for additional development.  The additional development has been completed and the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This decision bifurcates the issue a TDIU into two separate issues: (1) entitlement to a TDIU for the period prior to October 17, 2016, and (2) entitlement to a TDIU for the period from to October 17, 2016.  This is beneficial to the Veteran because the Board is granting a TDIU for the period from October 17, 2016; however, as discussed below, the Board is remanding the issue of a TDIU for the period prior to October 17, 2016 for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (2016).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of a TDIU for the period prior to October 17, 2016 is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the period from October 17, 2016, the service-connected disabilities have a combined rating of 70 percent, with at least one service-connected disability rated 40 percent disabling.

2.  For the period from October 17, 2016, the service-connected disabilities prevent the Veteran from retaining (maintaining) substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from October 17, 2016, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Board is granting a TDIU for the period from October 17, 2016.  As there remains no aspect of the claim of TDIU for this period to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Entitlement to TDIU from October 17, 2016

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he is unable to obtain or retain (maintain) any form of substantially gainful employment due to service-connected disabilities.  A January 2014 statement reflects that the Veteran indicated that he became too disabled to work in approximately 2002 after being hit by a motor vehicle during service.  

Initially, the Board finds that for the rating period from October 17, 2016 the combined percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU.  In October 2016, the combined schedular disability rating was 70 percent, which include the following disabilities: acquired psychiatric, neck, back, headache, and scar disabilities, as well as tinnitus.  As the Veteran had a single disability rated 40 percent or more (the acquired psychiatric disability), and as the combined schedular disability rating was 70 percent, the TDIU eligibility requirements of 38 C.F.R. § 4.16(a) were met from October 17, 2016.   

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the rating period from October 17, 2016, all the service-connected disabilities render the Veteran unable to maintain (follow) substantially gainful employment.  Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he is unemployable due to the service-connected disabilities.  A January 2014 statement reflects that the Veteran wrote that he was forced to retire from the post office due to injuries sustained while serving on active duty for training.  A February 2017 VA Form 21-8940 reflects that the Veteran wrote the service-connected neck, back, and acquired psychiatric disabilities impacted the ability to work, that the service-connected disabilities first affected full-time employment in May 2001, that he was previously employed as a mail carrier from 1974 to 2002, that he had completed two years of college, and that he did not have any other education and training before becoming too disabled to work.  A March 2017 VA Form 21-8940 reflects that the Veteran wrote the service-connected back and neck disabilities impacted the ability to work, and that he became too disabled to work after being hit by a motor vehicle during service.  The Board notes that May 2001 service personnel records reflect that the Veteran was struck by a motor vehicle while waiting inside an emergency room during service.  

Additional evidence weighing in favor of a finding of unemployability includes a December 2015 VA cervical spine examination report, which reflects that the VA examiner opined that the service-connected neck disability impacted the ability to work, to include occupational duties requiring overhead work.  The December 2015 VA examiner also noted the Veteran was able to complete yardwork, attend church, drive, and assist with shopping.  Further, a December 2015 VA thoracolumbar spine examination report reflects the VA examiner opined that, while the Veteran was retired, the back disability impacted the ability to work.  The December 2015 VA examiner reasoned that the back disability limited the ability to lift, bend, and climb stairs.  A December 2016 VA mental health examination report reflects that the VA examiner assessed anxiety, chronic sleep impairment, disturbances of motivation and mood, mild memory loss, and impairment of short and long term memory, and opined that the acquired psychiatric disability manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Resolving reasonable doubt in the Veteran's favor, given the functional limitations with respect to physical activity, as well as symptoms and impairment of the service-connected acquired psychiatric disorder, the Board finds that all the service-connected disabilities prevent the Veteran from performing the type of employment for which he was trained.  While the record reflects the Veteran reported post-service employment as a mail carrier and that he had completed two year of colleges, the test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the rating period from October 17, 2016.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A TDIU for the period from October 17, 2016 is granted. 


REMAND

TDIU prior to October 17, 2016

As discussed above, the Veteran contends generally that he is unable to maintain any form of substantially gainful employment due to the service-connected disabilities.  Specifically, a January 2014 statement reflects the Veteran wrote that he was forced to retire from the post office due to injuries sustained while serving on active duty for training. 

The Veteran seeks a TDIU for the period prior to October 17, 2016 based on the  service-connected acquired psychiatric disability rated as noncompensable from July 15, 2008, a back disability rated as 20 percent disabling from May 27, 2001, a neck disability rated as 10 percent disabling from May 27, 2001, and 20 percent disabling from July 14, 2003, tinnitus rated as 10 percent disabling from September 17, 2001, headaches rated as noncompensable from September 17, 2001, and a scar 

rated as noncompensable from June 26, 1975.  For the period prior to October 17, 2016, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met as no one service-connected disability was rated at 60 percent or more.  In the alternative, the combined schedular disability rating for all service-connected disabilities is 30 percent from May 27, 2001 to September 17, 2001, and 40 percent from September 17, 2001, which are less than the 70 percent threshold required under 38 C.F.R. § 4.16(a).  As the Veteran's service-connected disabilities did not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for this period, the issue must be referred to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the issue of TDIU for the period prior to October 17, 2016 is REMANDED for the following action:

1.  The RO/AOJ should include in the claims file any VA treatment records that are currently outstanding.

2.  The RO/AOJ should refer the issue of TDIU for the period prior to October 17, 2016 to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).

3.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


